Name: Commission Regulation (EC) No 1607/2003 of 12 September 2003 amending for the 22nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international affairs;  international trade;  free movement of capital;  European construction;  air and space transport;  politics and public safety;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R1607Commission Regulation (EC) No 1607/2003 of 12 September 2003 amending for the 22nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 229 , 13/09/2003 P. 0019 - 0021Commission Regulation (EC) No 1607/2003of 12 September 2003amending for the 22nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1456/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 12 August and 9 September 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 September 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 206, 15.8.2003, p. 27.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The following entries shall be added under the heading "Natural persons":(a) Mohamad Nasir ABAS (alias (a) Abu Husna, (b) Addy Mulyono, (c) Malik, (d) Khairudin, (e) Sulaeman, (f) Maman, (g) Husna), Taman Raja Laut, Sabah, Malaysia; date of birth: 6 May 1969, place of birth: Singapore; nationality: Malaysian; passport No: A 8239388; national identification No: 690506-71-5515.(b) Zulkifli ABDUL HIR (alias Musa Abdul Hir), Seksyen 17, Shah Alam, Selangor, Malaysia; date of birth: 5 January 1966; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 11263265; national identification No: 660105-01-5297.(c) Fathur Rohman AL-GHOZHI (alias (a) Al Ghozi, Fathur Rohman, (b) Al Ghozi, Fathur Rahman, (c) Al-Gozi, Fathur Rohman, (d) Al-Gozi, Fathur Rahman, (e) Alghozi, Fathur Rohman, (f) Alghozi, Fathur Rahman, (g) Al-Gozhi, Fathur Rohman, (h) Al-Gozhi, Fathur Rahman, (i) Randy Alih, (j) Randy Ali, (k) Alih Randy, (l) Randy Adam Alih, (m) Sammy Sali Jamil, (n) Sammy Salih Jamil, (o) Rony Azad, (p) Rony Azad Bin Ahad, (q) Rony Azad Bin Ahmad, (r) Rony Azad Bin Amad, (s) Edris Anwar Rodin, (t) Abu Saad, (u) Abu Sa'ad, (v) Freedom Fighter); date of birth: 17 February 1971; place of birth: Madiun, East Java, Indonesia; nationality: Indonesian; passport No: Philippines GG 672613.(d) Agus DWIKARNA; date of birth: 11 August 1964; place of birth: Makassar, South Sulawesi, Indonesia; nationality: Indonesian.(e) Huda bin Abdul HAQ (alias (a) Ali Gufron, (b) Ali Ghufron, (c) Ali Gufron al Mukhlas, (d) Mukhlas, (e) Muklas, (f) Muchlas, (g) Sofwan); date of birth: (a) 9 February 1960 (b) 2 February 1960; place of birth: Solokuro subdistrict in Lamongan district, East Java province, Indonesia; nationality: Indonesian.(f) Azahari HUSIN, Taman Sri Pulai, Johor, Malaysia; title: Dr; date of birth: 14 September 1957; place of birth: Negeri Sembilan, Malaysia; nationality: Malaysian; passport No: A 11512285; national identification No: 570914-05-5411.(g) Salim Y Salamuddin JULKIPLI (alias (a) Kipli Sali, (b) Julkipli Salim); date of birth: 20 June 1967; place of birth: Tulay, Jolo Sulu, Phillippines.(h) Abdul MANAF KASMURI (alias (a) Muhammad Al-Filipini, (b) Intan), Klang, Selangor, Malaysia; date of birth: 18 May 1955; place of birth: Selangor, Malaysia; nationality: Malaysian; passport No: A 9226483; national identification No: 550528-10-5991.(i) Amran MANSOR (alias Henry), Kg. Sg. Tiram, Johor, Malaysia; date of birth: 25 May 1964; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 10326821; national identification No: 640525-01-5885.(j) Zulkifli MARZUKI, Taman Puchong Perdana, Selangor, Malaysia; date of birth: 3 July 1968; place of birth: Selangor, Malaysia; nationality: Malaysian; passport No: A 5983063; national identification No: 680703-10-5821.(k) Nordin MOHD TOP, Kg. Sg. Tiram, Johor, Malaysia; date of birth: 11 August 1969; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 9775183; national identification No: 690811-10-5873.(l) Aris MUNANDAR; date of birth: approximately 34 to 40 years of age as of December 2002; place of birth: Sambi, Boyolali, Java, Indonesia.(m) Abdul Hakim MURAD (alias (a) Murad, Abdul Hakim Hasim, (b) Murad, Abdul Hakim Ali Hashim, (c) Murad, Abdul Hakim Al Hashim, (d) Saeed Akman, (e) Saeed Ahmed); date of birth: 4 January 1968; place of birth: Kuwait; nationality: Pakistani.(n) Imam SAMUDRA (alias (a) Abdul Aziz ben Sihabudin, (b) Faiz Yunshar, (c) Abdul Azis, (d) Kudama, (e) Hendri, (f) Heri, (g) Fatih, (h) Abu Omar; date of birth: 14 January 1970; place of birth: Serang, Banten, Indonesia.(o) Parlindungan SIREGAR (alias (a) Siregar, Parlin (b) Siregar, Saleh Parlindungan); date of birth: (a) 25 April 1957, (b) 25 April 1967; place of birth: Indonesia; nationality: Indonesian.(p) Yazld SUFAAT (alias (a) Joe, (b) Abu Zufar), Taman Bukit Ampang, Selangor, Malaysia; date of birth: 20 January 1964; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 10472263; national identification No: 640120-01-5529.(q) Yassin SYWAL (alias (a) Salim Yasin, (b) Mochtar Yasin Mahmud, (c) Abdul Hadi Yasin, (d) Muhamad Mubarok, (e) Muhammad Syawal, (f) Abu Seta, (g) Mahmud, (h) Abu Muamar); date of birth: approximately 1972; nationality: Indonesian.(r) Wan Min WAN MAT (alias (a) Abu Hafis, (b) Wan Halim, (c) Abu Hidayah), Ulu Tiram, Johor, Malaysia; date of birth: 23 September 1960; place of birth: Kelantan, Malaysia; nationality: Malaysian; passport No: A 9703399; national identification No: 600923-03-5527.(s) Mukhlis YUNOS (alias (a) Yunos, Muklis, (b) Saifullah Mukhlis Yunos); date of birth: on or about 7 July 1966; place of birth: estimated to be in Lanao del Sur, Philippines.(t) Zaini ZAKARIA (alias Ahmad), Kota Bharu, Kelantan, Malaysia; date of birth: 16 May 1967; place of birth: Kelantan, Malaysia; nationality: Malaysian; passport No: A 11457974; national identification No: 670516-03-5283.2. The entry "Shamil BASAYEV, leader ('amir') of the Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs(1)" under the heading "natural persons" shall be replaced with the following:"Shamil BASAYEV (alias Abdullakh Shamil Abu-Idris); place of birth: Dyshni-Vedeno, Chechnya, Russian Federation; date of birth: 14 January 1965; Russian passport No 623334 (January 2002)."(1) This legal person, group or entity was added to Annex I by means of Regulation (EC) No 414/2003, OJ L 62, 6.3.2003, p. 24.